STATE OF NORTH CAROLINA
v.
SANTONIO LORENZO McDUFFIE
No. COA08-1302.
Court of Appeals of North Carolina.
Filed April 21, 2009.
This case not for publication
Attorney General Roy Cooper, by Assistant Attorney General LaToya B. Powell, for the State.
William D. Auman for defendant-appellant.
STEELMAN, Judge.
Defendant pled guilty to two counts of possession with intent to sell or deliver cocaine, and one count each of possession with intent to sell or deliver marijuana and second-degree trespass, and to having attained habitual felon status. These offenses were consolidated into one judgment, imposing an active prison sentence of 90-117 months. Defendant appeals.
Counsel appointed to represent defendant has been unable to identify any issue with sufficient merit to support a meaningful argument for relief on appeal and asks that this Court conduct its own review of the record for possible prejudicial error. Counsel has also shown to the satisfaction of this Court that he has complied with the requirement of Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985), by advising defendant of his right to file written arguments with this Court and by providing defendant with the documents necessary for him to do so.
Defendant has not filed any written arguments on his own behalf with this Court, and a reasonable time in which he could have done so has passed. In accordance with Anders, we have fully examined the record and transcript to determine whether any issues of arguable merit appear therefrom or whether the appeal is wholly frivolous. We conclude that the appeal is wholly frivolous.
NO ERROR.
Judges HUNTER, ROBERT C. and JACKSON concur.
Report per Rule 30(e).